Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any of the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US2021/0103075).
Regarding claim 1,  Park et al teaches at micro-lens structure (see figures 1, 8, 10 and 11), comprising:
a substrate (SU, 113, 141); and 
a micro-lens, comprising:
a shape adjustment portion (LS1/151, 153,154), comprising a plurality of shape adjustment patterns on the substrate (see figures 1,8,10 and 11); and
a lens pattern (140, 141, 141a), covering the shape adjustment patterns, wherein the lens pattern has only one are surface (concave arc surface and can be a convex surface – paragraph 130), the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface.
Regarding claim 2, Park et al teaches the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figure 11 for example).
Regarding claim 3, Park et al teaches the micro-lens structure according to claim 1, wherein the shape adjustment portion (154, 153, 151) has a dense pattern region and an isolated pattern region, and intervals of the shape adjustment patterns in the dense pattern region are smaller than intervals of the shape adjustment patterns in the isolated pattern region (see figure 11, 10 and 1).
Regarding claim 4, the micro-lens structure according to claim 3, wherein a height of the lens pattern in the dense pattern region is greater than a height of the lens pattern in the isolated pattern region (when the lens is convex; paragraph 130).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 79).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraph 79).
Regarding claim 11, the micro-lens structure according to claim 1, wherein the micro-lens is of a symmetrical shape (see figure11).
Regarding claim  13, Park et al teaches  method for manufacturing a micro-lens structure, the method comprising:
forming a shape adjustment portion on a substrate ( forming elements LS1/151, 153,154), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns; and
forming a lens pattern (140, 141, 141a),  covering the shape adjustment patterns, wherein the lens pattern has only one are surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface (see figure 11; paragraphs 120-130).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowski et al (US20100165134) in view of Park et al (US2021/0103075).
Regarding claim 1, Dowski et al teaches a micro-lens structure, comprising (see figures 296-304,310 ,313, 319-322):
a substrate (10004 or 10460); and
a micro-lens, comprising:
a shape adjustment portion (100010 or 10312 or 10470 or 10545), comprising a plurality of shape adjustment patterns (1040 or 10472,10476,10478 or 10553, 10550,10565) on the substrate; and 
a lens pattern (10012 or 10200 or 10310 or 10480), covering the shape adjustment patterns (paragraphs 795-798, 802-804 and 810-812) wherein the lens pattern has only one are surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Dowski teaches a8 top layer optical element is diffractive lens element 10012 in figure 296 with a planar side and convex side; and that top layer 10480 in figure 319 may not be planar. Dowski further teaches in other embodiments that the top layer optical element can be formed as curved/non-planar layer(for example figures 310/313 and 368; paragraphs 881, 878). 
	Although Dowski et al. fails to specifically disclose a lens pattern covering the shape adjustment patterns wherein the lens pattern has only one arc surface.
	Park et al teaches at micro-lens structure (see figures 1, 8, 10 and 11), comprising:
a substrate (SU, 113, 141); and 
a micro-lens, comprising:
a shape adjustment portion (LS1/151, 153,154), comprising a plurality of shape adjustment patterns on the substrate (see figures 1,8,10 and 11); and
a lens pattern (140, 141, 141a), covering the shape adjustment patterns, wherein the lens pattern has only one are surface (concave arc surface and can be a convex surface – paragraph 130), the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Park et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated(paragraph 27). 
Regarding claim 2, the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figures 319-322 of Dowski et al ; see figure 11 of Park et al). 
Regarding claim 3, Park et al further teaches the micro-lens structure according to claim 1, wherein the shape adjustment portion (154, 153, 151) has a dense pattern region and an isolated pattern region, and intervals of the shape adjustment patterns in the dense pattern region are smaller than intervals of the shape adjustment patterns in the isolated pattern region (see figure 11, 10 and 1).
Regarding claim 4, Park et al further teaches the micro-lens structure according to claim 3, wherein a height of the lens pattern in the dense pattern region is greater than a height of the lens pattern in the isolated pattern region (when the lens is convex; paragraph 130).
Regarding claim 5, the Dowski- Park combination fails to specifically disclose the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have an identical refractive index. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure refraction mismatch doesn’t’ affect the quality of the output image.The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
 Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 796 of Dowski et al; paragraph 79 of Park et al).
Regarding claim 7, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of an identical material (can be made from the same materials- paragraph 795 and 797).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraphs 795-796 of Dowski et al; paragraph 79 of Park et al).
Regarding claim 9, the micro-lens structure according to claim 1, wherein a material of the shape adjustment patterns comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 11, the micro-lens structure according to claim 1, wherein the micro-lens is of a symmetrical shape (see figure 29).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figure 313).
Regarding claim 13, Dowski et al teaches a method for manufacturing a micro-lens structure, the method comprising (see figures 296-304,310 and 313):
forming a shape adjustment portion (10010) on a substrate (10004), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns (10040); and
forming a lens pattern (10012 or 10200 or 10310) covering the shape adjustment patterns- see figures 295-296, wherein the lens pattern has only one arc surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Dowski teaches a top layer optical element is diffractive lens element 10012 in figure 296 with a planar side and convex side; and that top layer 10480 in figure 319 may not be planar. Dowski further teaches in other embodiments that the top layer optical element can be formed as curved/non-planar layer(for example figures 310/313 and 368; paragraphs 881, 878). 	
Although Dowski et al. fails to specifically disclose a lens pattern covering the shape adjustment patterns wherein the lens pattern has only one arc surface.
	Park et al teaches at micro-lens structure (see figures 1, 8, 10 and 11), comprising:
a substrate (SU, 113, 141); and 
a micro-lens, comprising:
a shape adjustment portion (LS1/151, 153,154), comprising a plurality of shape adjustment patterns on the substrate (see figures 1,8,10 and 11); and
a lens pattern (140, 141, 141a), covering the shape adjustment patterns, wherein the lens pattern has only one are surface (concave arc surface and can be a convex surface – paragraph 130), the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Park et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated(paragraph 27). 

Claim(s) 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowski et a (US20100165134) in view of Park et al (US2021/0103075), further in view of Boettiger et al (US 20060289956).
Regarding claim 14-15 and 17 Dowski-Park combination fails to specifically disclose the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the shape adjustment patterns comprises: forming a photoresist material layer on the substrate; performing an exposure process on the photoresist material layer; and after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer.
These manufacturing steps are common in the formation of a microlens.
Boettiger teaches forming a microlens wherein a method for forming the shape adjustment patterns(20/31-36) comprises: forming a photoresist material layer on the substrate(paragraph 25); performing an exposure process on the photoresist material layer (figures 1 and 2); and after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer (paragraph 26); the method for manufacturing further comprising performing curing treatment on the shape adjustment patterns (paragraphs 8, 27-28 and 30-claim 16) and further comprising performing curing treatment on the lens pattern (paragraph 35-Claim 17). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the above steps, since photoresist and other materials are patterned using  mask and/or other optical components to provide the desired shape and orientation of the lenses for imager. 
Regarding claim 16, Boettiger further teaches the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the lens pattern comprises: forming a photoresist material layer covering the shape adjustment patterns(figure 5); performing an exposure process on the photoresist material layer (paragraphs 25 and 35); Although, Dowski- Park-Boettiger fails to specifically disclose  after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer(lens pattern layer), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this step since common photoresist processing basically consist of the steps of coating, soft baking, exposure, development and post development inspection.  
 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowski et al (US20100165134) in view of Park et al (US2021/0103075), further in view of Boettiger et al (US20060289956) in view of Kumai et al (US20180269247)
Regarding claim  18, Boettiger further teaches the method for manufacturing the micro-lens structure according to claim 13, using exposure and development and curing of the photoresist forming a micro lens on an imaging device. However, the  Dowski-Park-Boettiger combination fails to specifically disclose further comprising: before forming the shape adjustment portion, forming a light transmission layer on the substrate, wherein the shape adjustment patterns and the lens pattern are located on the light transmission layer; and
patterning the light transmission layer with use of the shape adjustment patterns and the lens pattern as a mask, and transferring a pattern composed of the shape adjustment patterns and the lens pattern to the light transmission layer.
	However, manufacturing a multi-layer micro lens where a first lens structure is form to be used in the formation of another micro lens structure formed in a light transmission layer is known  in the art, as taught by figure 13 of  Kumai et al (paragraphs 82-84). Figure 13C shows the formation of micro lens (63) which is subsequently used to pattern the photoresist into the final micro lens(6). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the above steps, since photoresist are patterned using mask and/or other optical components to provide the desired shape and orientation of the lenses for imager. 
 Regarding claim  19, the method for manufacturing the micro-lens structure according to claim 18, wherein a material of the light transmission layer comprises silicon oxide, silicon nitride, silicon oxynitride, metal oxide, or an organic light transmission material- Boettiger  teaches using a variety of photoresist materials. Kumari also teaches using a resin. Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Regarding claim 20, the method for manufacturing the micro-lens structure according to claim 18, Kumari teaches using the lens mask/mold to form the micro lens (13d-13e); however, Dowski- Park-Boettiger-Kumari combination fails to specifically disclose wherein the shape adjustment patterns and the lens pattern as the mask are gradually consumed and removed during the patterning process. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed manufacturing feature, in an exposure process with a mask for formation of lens element, since it is a known technique for removing the mask during the creation of micro lenses. 

Claim(s) 1, 2, 6-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowski et al (US20100165134) in view of Han et al (US20200249429).
Regarding claim 1, Dowski teaches a micro-lens structure, comprising (see figures 296-304,310 ,313, 319-322):
a substrate (10004 or 10460); and
a micro-lens, comprising:
a shape adjustment portion (100010 or 10312 or 10470 or 10545), comprising a plurality of shape adjustment patterns (1040 or 10472,10476,10478 or 10553, 10550,10565) on the substrate; and 
a lens pattern (10012 or 10200 or 10310 or 10480), covering the shape adjustment patterns (paragraphs 795-798, 802-804 and 810-812) wherein the lens pattern has only one are surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Dowski teaches a8 top layer optical element is diffractive lens element 10012 in figure 296 with a planar side and convex side; and that top layer 10480 in figure 319 may not be planar. Dowski further teaches in other embodiments that the top layer optical element can be formed as curved/non-planar layer(for example figures 310/313 and 368; paragraphs 881, 878). 
	Although Dowski et al. fails to specifically disclose a lens pattern covering the shape adjustment patterns wherein the lens pattern has only one arc surface.
	In the same field of endeavor, Han et al teaches a micro-lens structure, comprising: a substrate (110); and a micro-lens, comprising: a shape adjustment portion (112), comprising a plurality of shape adjustment patterns on the substrate (paragraph 94-97); and a lens pattern (120), covering the shape adjustment patterns, wherein the lens pattern has only one arc surface (concave arc surface)-see figure 9 for example, the shape adjustment patterns are separated from each other. Han et al also teaches the metalenses nano structures and the optical surface can have various shape and designs to form a converging or diverging lens (paragraph 77-79, 104-110). The nano structures may also be on both optical surfaces (paragraph 69)  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Han et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated. 
Regarding claim 2, the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figures 319-322 of Dowski et al ; paragraph 122+ of Han et al).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 796).
Regarding claim 7, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of an identical material (can be made from the same materials- paragraph 795 and 797).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraphs 795-796).
Regarding claim 9, the micro-lens structure according to claim 1, wherein a material of the shape adjustment patterns comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraphs 795-796).
Regarding claim 11, the micro-lens structure according to claim 1, wherein the micro-lens is of a symmetrical shape (see figure 29).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figure 313).
Regarding claim 13, a method for manufacturing a micro-lens structure, the method comprising (see figures 296-304,310 and 313):
forming a shape adjustment portion (10010) on a substrate (10004), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns (10040); and
forming a lens pattern (10012 or 10200 or 10310) covering the shape adjustment patterns- see figures 295-296, wherein the lens pattern has only one arc surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface. Dowski teaches a top layer optical element is diffractive lens element 10012 in figure 296 with a planar side and convex side; and that top layer 10480 in figure 319 may not be planar. Dowski further teaches in other embodiments that the top layer optical element can be formed as curved/non-planar layer(for example figures 310/313 and 368; paragraphs 881, 878). 	
Although Dowski et al. fails to specifically disclose a lens pattern covering the shape adjustment patterns wherein the lens pattern has only one arc surface.
	In the same field of endeavor, Han et al teaches a micro-lens structure, comprising: a substrate (110); and a micro-lens, comprising: a shape adjustment portion (112), comprising a plurality of shape adjustment patterns on the substrate (paragraph 94-97); and a lens pattern (120), covering the shape adjustment patterns, wherein the lens pattern has only one arc surface (concave arc surface)-see figure 9 for example, the shape adjustment patterns are separated from each other. Han et al also teaches the metalenses nano structures and the optical surface can have various shape and designs to form a converging or diverging lens (paragraph 77-79, 104-110). The nano structures may also be on both optical surfaces (paragraph 69)  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Han et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated. 

Claim(s)  1-10, 12-15 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettiger et al (US20060289956) in view of Han et al (US20200249429).
Regarding claim 1, Boettiger et al teaches a micr3o-lens structure (see figures 1-5 and 7), comprising
a substrate (5); and
a micro-lens, comprising:
a shape adjustment portion (20/15,65,55), comprising a plurality of shape adjustment patterns (see figures 3-4) on the substrate (5); and 
a lens pattern (25/75/85), covering the shape adjustment patterns (see paragraphs 25-29), wherein the lens pattern has only one are surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface,
Boettiger teaches a shape adjustment pattern (15, 65, 15) formed using different widths using a photoresist and flowing the pattered structures to form a titled wedge of micro lenses (paragraph 30). Although Boettiger fails to specifically disclose an embodiment of forming a shape adjustment pattern wherein the shape adjustment patterns are separated from each other, and each of the shape adjustment patterns has a flat top surface,
In the same field of endeavor, Han et al teaches a micro-lens structure, comprising: a substrate (110); and a micro-lens, comprising: a shape adjustment portion (112), comprising a plurality of shape adjustment patterns on the substrate (paragraph 94-97); and a lens pattern (120), covering the shape adjustment patterns, wherein the lens pattern has only one arc surface (concave arc surface-see figure 9 for example), the shape adjustment patterns (112) are separated from each other and each of the shape adjustment patterns has a flat top surface. Han et al also teaches the metalenses nano structures and the optical surface can have various shape and designs to form a converging or diverging lens (paragraph 77-79, 104-110). The nano structures may also be on both optical surfaces (paragraph 69)  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Han et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated.
Regarding claim 2, the micro-lens structure according to claim 1, wherein the shape adjustment patterns have various intervals (see figures 3-4).
Regarding claim 3,the micro-lens structure according to claim 1, wherein the shape adjustment portion has a dense pattern region and an isolated pattern region, and intervals of the shape adjustment patterns in the dense pattern region are smaller than intervals of the shape adjustment patterns in the isolated pattern region (see figure 1).
Regarding claim 4, Boettiger teaches the micro-lens structure according to claim 3, wherein a height of the lens pattern in the dense pattern region is shorter greater than a height of the lens pattern in the isolated pattern region (see figure 7 for example 7). Boettiger teaches the orientation of the lens pattern (75,85) are determined by the design parameters for the imager (35).  Boettiger fails to specifically disclose an embodiment wherein the wherein a height of the lens pattern in the dense pattern region is greater than height of the lens pattern in the isolated regions. Han et al teaches the lens surface can have a variety shapes. Thus,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide an optical design of a multi-layer micro lens which includes the claimed feature, since the orientation of the lens is used to control the direction of light in an imaging system and such optical design parameter selection would have been within routine skill in the art.
Regarding claim 5, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have an identical refractive index (paragraph 25).
Regarding claim 6, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern have different refractive indices(paragraph 25).
Regarding claim 7, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of an identical material (paragraph 25 and 40).
Regarding claim 8, the micro-lens structure according to claim 1, wherein the shape adjustment patterns and the lens pattern are made of different materials (paragraph 25).
Regarding claim 9, the micro-lens structure according to claim 1, wherein a material of the shape adjustment patterns comprises a positive photoresist material or a negative photoresist material (paragraph 25).
Regarding claim 10, the micro-lens structure according to claim 1, wherein a material of the lens pattern comprises a positive photoresist material or a negative photoresist material (paragraph 25).
Regarding claim 12, the micro-lens structure according to claim 1, wherein the micro-lens is of an asymmetrical shape (see figures 4 and 7).
Regarding claim 13, Boettiger et al teaches  a method for manufacturing a micro-lens structure, the method comprising (see figures 3-5):
forming a shape adjustment portion (20/31-36) on a substrate (5), wherein the shape adjustment portion comprises a plurality of shape adjustment patterns (see figures 3-4); and
forming a lens pattern covering the shape adjustment patterns( see figure 5 ), wherein the lens pattern has only one arc surface, the shape adjustment patterns are separated from each other, the shape adjustment patterns separated from each other are located directly below the only one arc surface, and each of the shape adjustment patterns has a flat top surface.
Boettiger teaches a shape adjustment pattern (15, 65, 15) formed using different widths using a photoresist and flowing the pattered structures to form a titled wedge of micro lenses (paragraph 30). Although Boettiger fails to specifically disclose an embodiment of forming a shape adjustment pattern wherein the shape adjustment patterns are separated from each other, and each of the shape adjustment patterns has a flat top surface,
In the same field of endeavor, Han et al teaches a micro-lens structure, comprising: a substrate (110); and a micro-lens, comprising: a shape adjustment portion (112), comprising a plurality of shape adjustment patterns on the substrate (paragraph 94-97); and a lens pattern (120), covering the shape adjustment patterns, wherein the lens pattern has only one arc surface (concave arc surface-see figure 9 for example), the shape adjustment patterns (112) are separated from each other and each of the shape adjustment patterns has a flat top surface. Han et al also teaches the metalenses nano structures and the optical surface can have various shape and designs to form a converging or diverging lens (paragraph 77-79, 104-110). The nano structures may also be on both optical surfaces (paragraph 69)  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Han et al teaches forming a color image sensor with combination of metalenses and curved optical surfaces to make the system more compact while ensuring light is directed to the imaging plane wherein chromatic aberration has been compensated.
Regarding claim 14, the method for manufacturing the micro-lens structure according to claim 13, wherein a method for forming the shape adjustment patterns(20/31-36) comprises:
forming a photoresist material layer on the substrate(paragraph 25);
performing an exposure process on the photoresist material layer (figures 1 and 2); and
after performing the exposure process on the photoresist material layer, performing a development process on the photoresist material layer (paragraph 26).
Regarding claim 15, the method for manufacturing the micro-lens structure according to claim 13, further comprising performing curing treatment on the shape adjustment patterns (paragraphs 8, 27-28 and 30).
Regarding claim 17, the method for manufacturing the micro-lens structure according to claim 13, further comprising performing curing treatment on the lens pattern (paragraph 35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872